264 F.2d 671
FAJARDO SUGAR GROWERS ASSOCIATION, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 177.
Docket 25221.
United States Court of Appeals Second Circuit.
Argued March 4, 1959.
Decided April 2, 1959.

Appeal from the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.


1
Appeal by the plaintiff in an action to recover excise taxes assessed against it under the Sugar Act of 1937 [7 U.S.C. §§ 1100-1183 (1940 ed.), 26 U.S.C. § 3490 et seq. (1940 ed.)].


2
Irving Jay Greenspan, New York, N. Y. (Simone N. Gazan and Isidor Enselman, New York City, on the brief), for plaintiff-appellant.


3
Renee J. Ginsberg, Asst. U. S. Atty. for Southern District of New York, New York City (Arthur H. Christy, U. S. Atty., S. D. N. Y., New York City, on the brief), for defendant-appellee.


4
Before MEDINA and HINCKS, Circuit Judges, and MATHES, District Judge.*


5
PER CURIAM.


6
Construing the order below as one directing a dismissal for lack of jurisdiction, we affirm. 161 F. Supp. 912. United States v. Chicago Golf Club, 7 Cir., 84 F.2d 914, 106 A.L.R. 209. See Pacific Mills v. Nichols, 1 Cir., 72 F.2d 103.


7
Affirmed.



Notes:


*
 United States District Judge for the Southern District of California, sitting by designation